UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7124


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JULIAN DEMONT PACE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:02-cr-00033-JPB-JES-1)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julian Demont Pace, Appellant Pro Se.  Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Julian        Demont    Pace    appeals         a    district     court       order

denying    his    motion     for    a    sentence        reduction        under    18   U.S.C.

§ 3582(c)       (2006).       The       district      court       found     Pace    was      not

eligible    for    a   reduction        under      the     recent    amendments         to   the

Sentencing Guidelines because his sentence was not based on a

quantity of crack cocaine, but on his career offender status.

We affirm.

            We     find    the     district        did   not     abuse     its     discretion

denying     Pace’s     motion       for    a       sentence       reduction.            United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating

standard     of    review).         Accordingly,            we    affirm     the    district

court’s order. *       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the     court    and     argument        would    not     aid    the    decisional

process.

                                                                                     AFFIRMED




     *
       Insofar as it appears Pace’s appeal from the district
court’s order was untimely, we note he signed the notice of
appeal within ten days of the court’s order. Because we assume
the date appearing on the notice of appeal is the earliest date
it could have been properly delivered to prison officials for
mailing to the court, we find the appeal timely.   Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                               2